NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


DIEGO PARAMO and D.M.P.                     )
BUILDERS AND ASSOCIATES, INC.,              )
a Florida corporation,                      )
                                            )
             Appellant,                     )
                                            )
v.                                          )   Case No. 2D14-350
                                            )
VINCENT FLOYD and VIANNE                    )
FLOYD,                                      )
                                            )
             Appellees.                     )
                                            )

Opinion filed January 7, 2015.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Lee
County; Joseph C. Fuller, Judge.

Michael M. Brownlee of Brownstone,
P.A., Winter Park, for Appellants.

Brett David Fisher of The Boatman Law
Firm, P.A., Naples, for Appellees.


LaROSE, Judge.


             Diego Paramo and D.M.P. Builders and Associates, Inc. (collectively,

"Paramo"), appeal the final default judgment entered against them and in favor of

Vincent and Vianne Floyd. The Floyds sued Paramo for civil theft in connection with a
project to expand and remodel their home. The trial court erroneously awarded the

Floyds unliquidated damages without an evidentiary hearing. Accordingly, we reverse

the default judgment as to damages and remand for an evidentiary hearing. We affirm

as to all other issues without further comment.

              A default admits all well-pleaded allegations of a complaint, including a

plaintiff's entitlement to liquidated damages; but a default does not automatically entitle

a plaintiff to unliquidated damages. Szucs v. Qualico Dev., Inc., 893 So. 2d 708, 712

(Fla. 2d DCA 2005) (quoting Bowman v. Kingsland Dev., Inc., 432 So. 2d 660, 662-63

(Fla. 5th DCA 1983)). "Damages are liquidated when the proper amount to be awarded

can be determined with exactness from the cause of action as pleaded, i.e., from a

pleaded agreement between the parties, by an arithmetical calculation or by application

of definite rules of law." Bowman, 432 So. 2d at 662. Damages are unliquidated,

however, if testimony is required to ascertain facts upon which to base the exact sum.

Medcom U.S.A., Inc. v. Ryder Homes & Groves Co., 847 So. 2d 594, 596 (Fla. 2d DCA

2003). We consider claims for reasonable attorney's fees, too, as unliquidated

damages. Holiday Gulf Builders, Inc. v. Tahitian Gardens Condo., Inc., 443 So. 2d 143,

145 (Fla. 2d DCA 1983).

              The trial court awarded the Floyds damages of $237,000. This amount

consisted of a $15,000 deposit, $30,000 for demolition work, and $34,000 for

unaccounted-for building materials. Under the civil theft statute, section 772.11, Florida

Statutes (2011-12), the trial court tripled the claimed actual damages for a total of

$237,000.




                                             2
              Although the Floyds claimed what they perceived to be a liquidated

damage amount, their saying so does not make it so. See Rich v. Spivey, 922 So. 2d

326, 327 (Fla. 1st DCA 2006); United States Fire Ins. Co. v. C & C Beauty Sales, Inc.,

674 So. 2d 169, 172 (Fla. 3d DCA 1996) ("The fact that [plaintiff] alleged in its complaint

that the value of the stolen inventory was a certain amount does not make the claim

liquidated"). "If the court determines that defendant is in default, the factual allegations

of the complaint, except those relating to the amount of damages, will be taken as

true . . . ." Rich, 922 So. 2d 326 at 328 (quoting Charles A. Wright, Arthur R. Miller, &

Mary Kane, Federal Practice & Procedure Civil § 2688, at 58-59).

              For example, the Floyds included in their damage calculation amounts

paid for completed work. The Floyds must concede that Paramo finished the demolition

work. Yet, they included $30,000 for demolition as a damage item. The $34,000 item

for missing building materials appears to be based only on the Floyds' estimation. This

is not an exact calculation as required for liquidated damages. "Damages are not

liquidated if the ascertainment of their exact sum requires the taking of testimony to

ascertain facts upon which to base a value judgment." Szucs, 893 So. 2d at 712

(quoting Bowman, 432 So. 2d at 662-63).

              An evidentiary hearing is necessary to determine the amount of damages

owed to the Floyds. We must reverse the damages award and remand to the trial court

for further proceedings.

              Affirmed in part, reversed in part, and remanded.



KHOUZAM and SLEET, JJ., Concur.



                                              3